American Century Asset Allocation Portfolios, Inc. Prospectuses Supplement Supplement dated July 28, 2014 ■ Prospectuses dated December 1, 2013 One Choice SM In Retirement Portfolio ■ One Choice SM 2015 Portfolio One Choice SM 2020 Portfolio ■ One Choice SM 2025 Portfolio One Choice SM 2030 Portfolio ■ One Choice SM 2035 Portfolio One Choice SM 2040 Portfolio ■ One Choice SM 2045 Portfolio One Choice SM 2050 Portfolio ■ One Choice SM 2055 Portfolio One Choice SM In Retirement Portfolio R6 ■ One Choice SM 2015 Portfolio R6 One Choice SM 2020 Portfolio R6 ■ One Choice SM 2025 Portfolio R6 One Choice SM 2030 Portfolio R6 ■ One Choice SM 2035 Portfolio R6 One Choice SM 2040 Portfolio R6 ■ One Choice SM 2045 Portfolio R6 One Choice SM 2050 Portfolio R6 ■ One Choice SM 2055 Portfolio R6 One Choice Portfolio ® : Very Conservative ■ One Choice Portfolio ® : Conservative One Choice Portfolio ® : Moderate ■ One Choice Portfolio ® : Aggressive One Choice Portfolio ® : Very Aggressive The following replaces the Modifying or Canceling a Transaction section under Additional Policies Affecting Your Investment . Canceling a Transaction American Century Investments will use its best efforts to honor your request to revoke a transaction instruction if your revocation request is received prior to the close of trading on the New York Stock Exchange (NYSE) (generally 4 p.m. Eastern time) on the trade date of the transaction. Once processing has begun, or the NYSE has closed on the trade date, the transaction can no longer be canceled. Each fund reserves the right to suspend the offering of shares for a period of time and to reject any specific investment (including a purchase by exchange). Additionally, we may refuse a purchase if, in our judgment, it is of a size that would disrupt the management of a fund. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-830021407
